                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


DERON MCCOY, JR.,

                Plaintiff,

                v.                                           CASE NO. 18-3077-SAC

DOUGLAS BURRIS, et al.,

                Defendants.


                                      ORDER TO SHOW CAUSE

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. On August 14,

2019, the Court entered a Service Order (Doc. 12), requesting waiver of service from the Kansas

Department of Corrections’ (“KDOC”) Defendants. Waiver of service was returned executed for

Defendants Zolam, Schnurr, Keen, Burris, Nickels and Hamby. (Doc. 14.) Waiver of service was

returned unexecuted for Defendant N. Turner (Doc. 15), with a statement that “no one by this name

works for or has worked for KDOC at the facility and its mailroom named in the Complaint during

the time period relevant to the Complaint. KDOC has no information to provide relating to this

named defendant.” (Doc. 15.)

        Plaintiff has also named John Doe Mailroom Supervisor and “Richard Roe”1 Storeroom

Supervisor as defendants. Plaintiff is entitled to have the United States Marshal or Deputy Marshal

serve summons because Plaintiff has been authorized to proceed in forma pauperis. Fed. R. Civ.

P. 4(c)(3). But, Plaintiff has the responsibility to provide the Court or the Marshals Service with

the information of defendant’s address for service. Folsom v. Grice, 2018 WL 5904508, at *2–3

(W.D. Okla. Oct. 26, 2018); Nichols v. Schmidling, 2012 WL 10350, at *2 (D. Kan. Jan. 3, 2012).

        Plaintiff should show good cause why Defendants John Doe, Richard Roe and N. Turner


1
 It appears as though Plaintiff is using “Richard Roe” as a John Doe name. He also named “John Roe” Storeroom
Worker in his Complaint.
should not be dismissed for failure to serve them within ninety days after his Complaint was filed.

See Fed. R. Civ. P. 4(m).

       IT IS THEREFORE ORDERED that Plaintiff shall have until October 15, 2019, to show

good cause why Defendants N. Turner, John Doe and Richard Roe should not be dismissed for

failure to effectuate service on these defendants.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 1st day of October, 2019.

                                              s/ Sam A. Crow
                                              SAM A. CROW
                                              U. S. Senior District Judge
